J-S20004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD CENTENO                            :
                                               :
                       Appellant               :   No. 3542 EDA 2018

         Appeal from the Judgment of Sentence Entered October 9, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0008623-2015


BEFORE: SHOGAN, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY SHOGAN, J.:                             FILED OCTOBER 19, 2020

        Appellant, Richard Centeno, appeals from the judgment of sentence

entered following his convictions of indecent assault of a person less than

sixteen years of age and corruption of minors.1 We affirm.

        In an information filed September 3, 2015, Appellant was charged with

various sexual offenses related to contact he had with C.T. (“Victim”) on two

occasions between the late summer of 2009 and January of 2010. Several

crimes were nolle prossed prior to the commencement of trial. On July 12,

2018, the jury found Appellant not guilty of the charge of involuntary deviate

sexual intercourse with a person less than sixteen years of age. 2 However,


____________________________________________


1   18 Pa.C.S. §§ 3126(a)(8) and 6301(a)(1), respectively.

2   18 Pa.C.S. § 3123(a)(7).
J-S20004-20


the jury convicted Appellant of the two crimes stated above. On October 9,

2018, the trial court sentenced Appellant to serve an aggregate term of

incarceration of one to five years.    Appellant filed a timely post-sentence

motion seeking reconsideration of his sentence. The trial court denied the

motion on November 29, 2018. This timely appeal followed. Both Appellant

and the trial court complied with Pa.R.A.P 1925.

      Appellant presents the following issue for our review: I. Whether the

evidence was sufficient to sustain the verdict.    Appellant’s Brief at 5 (full

capitalization omitted).

      Appellant argues that there was insufficient evidence to sustain his

convictions.    Appellant’s Brief at 11-17.    Appellant asserts that Victim’s

“unreliable    testimony   rendered   the   evidence   insufficient   to   convict

[Appellant].” Id. at 11. Specifically, Appellant contends that Victim “offered

vague, inconsistent, and contradictory testimony about the dates of the

alleged incidents.” Id. at 13. Appellant further claims that Victim was not

able to articulate specifically the date of the incident that occurred at

Appellant’s house, and that the evidence was insufficient to prove the date of

the incident at Victim’s grandmother’s house. Id. Appellant also posits that

Victim’s grandmother failed to clarify the dates of the incidents. Id. at 14.

Appellant concludes that the evidence did not prove beyond a reasonable

doubt that Appellant committed the crimes because, based upon our Supreme

Court’s decision in Commonwealth v. Karkaria, 625 A.2d 1167 (Pa. 1993),


                                      -2-
J-S20004-20


the testimony regarding the dates of the incidents was “so inherently

unreliable that a verdict based upon it could amount to no more than surmise

or conjecture.” Appellant’s Brief at 17 (citing Karkaria, 625 A.2d at 1167).

       Before we address the merits of Appellant’s issue, we must first

determine whether the claim presented has been properly preserved for our

consideration on appeal.3 Our courts have consistently ruled that where a trial

court directs a defendant to file a concise statement pursuant to Pa.R.A.P.

1925, any issues not raised in that statement are waived. Commonwealth

v. Bullock, 948 A.2d 818, 823 (Pa. Super. 2008) (citing Commonwealth v.

Lord, 719 A.2d 306, 308 (Pa. 1998)). In Commonwealth v. Butler, 812
A.2d 631, 633 (Pa. 2002), our Supreme Court reaffirmed its holding in Lord:

“In Lord, however, this Court eliminated any aspect of discretion and

established a bright-line rule for waiver under Rule 1925 …. Thus, waiver

under Rule 1925 is automatic.” See also Commonwealth v. Oliver, 946
A.2d 1111, 1115 (Pa. Super. 2008) (noting that Lord “requires a finding of

waiver whenever an appellant fails to raise an issue in a court-ordered

Pa.R.A.P. 1925(b) statement”).

       Pa.R.A.P. 1925 is intended to aid trial judges in identifying and focusing

upon those issues which the parties plan to raise on appeal. The absence of

a trial court opinion addressing a particular claim poses a substantial


____________________________________________


3 We note the Commonwealth argues that Appellant’s specific argument
presented in his appellate brief is waived. Commonwealth’s Brief at 8.

                                           -3-
J-S20004-20


impediment to meaningful and effective appellate review. Commonwealth

v. Lemon, 804 A.2d 34, 36 (Pa. Super. 2002). Rule 1925 is thus a crucial

component of the appellate process. Id. at 37. “When a court has to guess

what issues an appellant is appealing, that is not enough for meaningful

review.” Commonwealth v. Dowling, 778 A.2d 683, 686 (Pa. Super. 2001).

      In addition, we are mindful that claims not raised before the trial court

are waived. See Commonwealth v. Lopata, 754 A.2d 685, 689 (Pa. Super.

2000) (“A claim which has not been raised before the trial court cannot be

raised for the first time on appeal.”); Commonwealth v. Ryan, 909 A.2d
839, 845 (Pa. Super. 2006) (“A theory of error different from that presented

to the trial jurist is waived on appeal, even if both theories support the same

basic allegation of error which gives rise to the claim for relief”).

      Our review of the certified record reflects that on January 4, 2019, the

trial court issued an order directing Appellant to file a Pa.R.A.P. 1925(b)

statement within twenty-one days. Appellant sought an extension of time.

The record further reveals that Appellant filed his Pa.R.A.P. 1925(b) statement

on May 10, 2019. Appellant’s Pa.R.A.P. 1925(b) statement contains a total of

three issues. The only issue presenting a claim challenging the sufficiency of

evidence provides as follows:

      2. This Honorable Court erred and unfairly prejudiced [Appellant]
      because the evidence was insufficient to prove the charges of
      Corruption Of Minors (18 § 6301 §§ A1) and Ind Asslt Person Less
      16 Yrs Age (18 § 3126 §§ A8). The credible evidence presented
      at trial failed to prove beyond a reasonable doubt that [Appellant]:


                                       -4-
J-S20004-20


             a. committed any act that corrupted or tended to corrupt
       the morals of a minor less than 18 years of age (18 § 6301 §§
       A!), or

             b. had indecent contact with the complainant or caused the
       complainant to have indecent contact with the person (18 § 2701
       §§ A).

Pa.R.A.P. 1925(b) Statement, 3/25/19, at 2 (verbatim).4

       Thus, Appellant properly preserved for review the claim concerning the

sufficiency of evidence pertaining to the elements of the crimes of corruption

of minors and indecent assault of a person less than sixteen years of age. In

his Pa.R.A.P. 1925(b) statement, Appellant never raised to the trial court the

theory relying upon Karkaria, that the testimony offered by Victim and his

grandmother was insufficient to sustain the verdicts because they were based

upon surmise and conjecture. Accordingly, the trial court limited its discussion

regarding the sufficiency of the evidence to a review of the evidence

supporting the various elements of each of the crimes. Trial Court Opinion,

7/9/19, at 8-10. Hence, to the extent Appellant attempts to present a theory

alternate to the one presented in his Pa.R.A.P. 1925(b) statement and



____________________________________________


4 We observe that Appellant included in his Pa.R.A.P. 1925(b) statement a
claim challenging the weight of the evidence, alleging that “[t]he inconsistent
and unequivocal statements of the witnesses rendered [Victim’s] testimony
unreliable and not credible.” Pa.R.A.P. 1925(b), 3/25/19, at 1-2. However,
the trial court concluded that Appellant’s weight-of-the-evidence issue was
waived due to Appellant’s failure to properly preserve the claim pursuant to
Pa.R.Crim.P. 607. Trial Court Opinion, 7/9/19, at 4-5.



                                           -5-
J-S20004-20


reviewed by the trial court, we conclude that this argument is waived because

Appellant failed to present properly this particular issue to the trial court.5

       In addition, Appellant has presented a due process claim with his

argument that the Commonwealth has failed to establish the exact dates of

the crimes in question. Appellant’s Brief at 12, 15-17. Appellant contends

that his “defense was hamstrung by the Commonwealth’s failure to prove the

dates of the incidents with reasonable certainty.” Id. at 15.

       As discussed above, any issues not raised in a Pa.R.A.P. 1925(b)

statement are waived. Bullock, 948 A.2d at 823. Indeed, even constitutional

claims    not   raised    in   a   Pa.R.A.P.     1925(b)   statement   are   waived.


____________________________________________


5 Even if this issue had not been waived, we would conclude that there is no
merit to Appellant’s claim that the testimony offered by Victim and his
grandmother was so inherently unreliable that a verdict based upon it could
amount to no more than surmise or conjecture as contemplated in
Commonwealth v. Karkaria, 625 A.2d 1167 (Pa. 1993). Specifically, our
review of the record reflects that any inconsistencies with regard to the exact
dates of the two incidents of improper sexual contact were minor. Indeed,
the Commonwealth established that the first incident of assault occurred in
the late summer of 2009, and the second in January of 2010. Victim
consistently noted that both assaults occurred on days that the Philadelphia
Eagles were playing football games; the first incident transpired just prior to
his twelfth birthday in early September 2009, and the second incident
happened several months after he turned twelve. N.T., 7/12/18, at 122-153.
Likewise, Appellant’s grandmother offered testimony supporting Victim’s
recollection of the timing of the assaults and the fact that they occurred on
the same day as Philadelphia Eagles games. Id. at 19-20, 30, 37, 51. This
is in stark contrast with the circumstances in Karkaria, wherein the
complainant’s testimony and statements repeatedly contradicted each other
from the time the investigation began through the trial, and led to a conclusion
that the evidence was insufficient to convict the appellant. Hence, had this
issue not been waived, we would have determined that it lacks merit.


                                           -6-
J-S20004-20


Commonwealth v. Laird, 988 A.2d 618, 643 n.27 (Pa. 2010). Our review

reflects Appellant failed to present this issue in his Pa.R.A.P. 1925(b)

statement.    Consequently, the trial court never addressed this claim.

Accordingly, it is waived.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/19/20




                                  -7-